



Exhibit 10.39




SECOND AMENDMENT
TO THE
MARSH & MCLENNAN COMPANIES
SUPPLEMENTAL SAVINGS & INVESTMENT PLAN


WHEREAS, Marsh & McLennan Companies, Inc. (the "Company") amended and restated
the Marsh & McLennan Companies Supplemental Savings & Investment Plan, effective
January 1, 2012 (the "Plan");
WHEREAS, the Company further amended the Plan on December 7, 2016 (the “First
Amendment”);
WHEREAS, pursuant to the Employee Benefit Plan Guidelines adopted by the Board
of Directors on September 18, 2003 (the “Guidelines”) and Section 8.1 of the
Plan, the Company acting through its Chief Executive Officer (“CEO”) or any
officer appointed directly or indirectly by the CEO, has the authority to adopt
or amend the Plan if the amendment (a) is required pursuant to law or other
requirement having the effect of law or (b) would reasonably be expected to have
no more than a de minimis effect on the Company;
WHEREAS, the Company desires to modify the Plan’s definition of “Disability”,
including to clarify the procedures for determining Disability under the Plan;
and
WHEREAS, it has been determined that the proposed changes to the Plan would be
reasonably expected to have no more than a de minimis effect on the Company.



--------------------------------------------------------------------------------



2




NOW, THEREFORE, effective January 1, 2018, the Company acting through Laurie
Ledford, Senior Vice President, Chief, Human Resources of the Company who, in
turn, is acting pursuant to authority granted by the CEO (consistent with the
Guidelines), hereby amends the Plan as follows:
1.    Section 1.13 of the Plan is hereby amended and restated to read as
follows:
"1.13    Disabled or Disability means a Participant who suffers from any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as evidenced by the Participant receiving income replacement
benefits for such impairment under the Company’s short term and long term
benefit programs for a continuous period of 12 months."





--------------------------------------------------------------------------------



3




IN WITNESS WHEREOF, MARSH & McLENNAN COMPANIES, INC. has caused this Second
Amendment to the Plan to be executed by its duly authorized officer on the 21st
day of December, 2017.


MARSH & MCLENNAN COMPANIES, INC.
By:
/s/ Laurie Ledford
 
Laurie Ledford
 
Senior Vice President and Chief Human Resources Officer










